Citation Nr: 1123251	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  10-01 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of cholecystectomy (gall bladder removal), to include as secondary to service-connected diabetes mellitus, type II ("DM II").  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1968 to August 1969.

This matter comes to the Board of Veterans' Appeals ("Board") on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Pittsburgh, Pennsylvania, which denied the Veteran's claim of entitlement to service connection for residuals of cholecystectomy, claimed as secondary to DM II.  

On his January 2010 VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran requested that he be allowed to testified at a video conference hearing before the Board.  However, in a subsequent August 2010 statement, he said that he wanted to testify before a member of the Board during a Travel Board hearing in Pittsburgh in lieu of a video conference hearing.  

In March 2011, the Veteran testified before the undersigned Veterans Law Judge at the Pittsburgh RO.  A transcript of the hearing has been associated with the Veteran's claims folder. 

The record reflects that the appellant has submitted additional evidence to the Board in conjunction with this case, accompanied by a waiver of initial review of the evidence by the agency of original jurisdiction in accord with 38 C.F.R. § 20.1304 (2010).

The Board observes that, although a May 2003 rating decision granted the Veteran an earlier effective date of May 8, 2001 for the grant of service connection and assignment of a rating of 20 percent for his service-connected DM II, the most recent February 2009 rating decision notes his effective date as July 9, 2001.  Therefore, the Board is referring this issue to the Agency of Original Jurisdiction for appropriate action.



FINDING OF FACT

There is at least an approximate balance of positive and negative evidence regarding whether the Veteran's residuals of cholecystectomy were the result of his service-connected DM II.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, the evidence of record establishes that his residuals of cholecystectomy were the result of his service-connected DM II.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 3.102, 3.159, 3.303, 3.304, 3.310(a) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Furthermore, in light of the favorable decision for the Veteran in this case, any error in the timing or content of VCAA notice, if shown, would be moot.

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the United States Court of Appeals for Veterans Claims ("Court") has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant. Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Service connection may also be established on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2010).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists, and (2) that the current disability was either (a) caused by, or (b) aggravated by a service-connected disability.  Id; see also Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran contends that he developed cholelithiasis (gallstones) as a result of his service-connected DM II, which in turn required that he undergo a cholecystectomy; he is claiming entitlement to service connection for the residuals of this procedure.

As an initial matter, the Board observes that the Veteran's service treatment records contain no evidence of complaints of, treatment for, or a diagnosis of any gallbladder disorders, including cholelithiasis or cholecystitis (inflammation of the gallbladder).  In this regard, the Board notes that the Veteran has never claimed entitlement to service connection for residuals of a cholecystectomy on a direct basis, but rather, as secondary to his already service-connected DM II.  Service connection for DM II was granted in a June 2002 rating decision, with a subsequent grant of an earlier effective date of May 8, 2001, based on presumptive exposure to herbicides during service in the Vietnam era.  

In November 2008, pursuant to his service connection claim, the Veteran was afforded a VA examination.  Although the examiner observed that the Veteran had no complaints or symptoms of a disease or disorder attributable to his gallbladder during service, she noted that his physician, Dr. Brent Angott, provided a statement, dated July 2008, in which he opined that the Veteran's recent cholecystectomy (with severe symptoms) was the result of his DM II.  Following her review of the claims folder and physical evaluation of the Veteran, the examiner provided the following opinion:

In researching medical evidence regarding the Veteran's contention[,] it is found that diabetics do have an increased risk of developing gallstones due to their hypertriglyceridemia and also a possible autonomic neuropathy causing some hypomotility of the gallbladder sphincter.  Another increased risk of developing gallbladder disease is obesity, and this is one of this Veteran's medical conditions[,] with a BMI [(body mass index)] of 39.  Although there is confusing medical evidence to show that diabetics may have an increased risk of developing gallbladder disease, this would not be considered the result or the cause of their gallbladder disease.

(emphasis added).  VA examination, November 2008.

The VA examiner, who was a nurse practitioner, then noted that her evaluation included a consultation with an endocrinology professor, who began by admitting that some academic studies have reported a two to threefold increase in the incidence of gallstones in patients with DM II.  However, he noted that, because biliary cholesterol saturation is not increased in insulin-dependent diabetics, just as many studies have failed to demonstrate a significant association between cholelithiasis and DM II.  While the professor conceded that "it is certainly possible that subtle gallbladder emptying abnormalities found in diabetic patients may predispose patients to cholelithiasis,"  he opined that this was just as likely to be due to concomitant obesity rather than diabetes, and concluded that the published literature did not support the Veteran's claim that his gallstones were the result of his DM II.  The VA examiner therefore quantified her conclusion and found that "the likelihood that the [Veteran's] gallstones were either caused or aggravated by his diabetes is NOT greater than fifty percent."  (emphasis in original).  

During his March 2011 hearing before the Board, the Veteran argued that the opinion relied upon by the RO in denying his claim should not have been accorded greater weight than that of his physician (the surgeon who performed his cholecystectomy) because, despite referring generally to academic studies to support his opinion, the endocrinology professor failed to provide any specific information concerning such studies (i.e., the names of the studies, the authors, the journals of publication, etc.).  

III.  Conclusion

It is VA's defined and consistently-applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  As previously discussed, if, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  The Court has stated that "[i]t is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In addition, while the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing data, and his or her medical conclusion, as is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991).

After considering the complete evidence of record, the Board concludes that there is at least an approximate balance of positive and negative evidence regarding whether the Veteran's residuals of cholecystectomy were caused by his service-connected DM II.  As stated above, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  In this case, the Board places equal probative value on the two conflicting medical opinions.  Here, although the VA nurse practitioner noted that she had reviewed the Veteran's treatment records, her conclusion appears to have been based primarily (if not entirely) on the statements of the endocrinology professor, who never indicated that he had either reviewed the Veteran's claims folder or examined the Veteran.  Moreover, while the endocrinology professor opined that the Veteran's gallstones were just as likely due to his obesity rather than his diabetes, as discussed above, he admitted that there were many academic studies in support of the Veteran's claim that there is an increase in the incidence of gallstones in patients with DM II, and conceded the possibility that subtle gallbladder emptying abnormalities found in diabetic patients may predispose such patients to cholelithiasis.  

Finally, the Board also notes that, although the VA examiner concluded that the likelihood that the Veteran's gallstones were either caused or aggravated by his DM II was "not greater than fifty percent," the examiner was asked only to opine regarding whether his gallbladder disease was "as likely as not " (i.e., a likelihood of at least fifty percent) secondary to his DM II.  See The Veterans Benefits Administration Adjudication Procedurals Manual, M21-1MR, pt. III, subpart iv, ch. 3, sec. A(9)(e) (amended December 29, 2007) (the applicable provision states that, when requesting a medical opinion, VA should instruct the examiner to state his or her conclusion using certain legally-recognized phrases).  Thus, the fact that the examiner was unable to opine that the Veteran's gallbladder disease was unlikely to have been caused or aggravated by his DM II essentially places the evidence in equipoise (i.e., the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation).  

Thus, after carefully reviewing all the evidence on file, the Board finds no adequate basis to reject the competent medical evidence and medical opinion of record that is favorable to the Veteran, based on a rational lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  While the supporting competent evidence is not unequivocal, it has nevertheless placed the pertinent record in relative equipoise.  Accordingly, the Board resolves doubt in the Veteran's favor and finds that the evidence supports his claim of entitlement to service connection for residuals of cholecystectomy as secondary to DM II.  

						(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for residuals of cholecystectomy as secondary to DM II is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


